Citation Nr: 1710965	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1951 to June 1952 and November 1961 to August 1962, and in the Arizona Air National Guard from December 1950 to October 1986, with regular periods of active duty for training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the case was subsequently transferred to the Phoenix, Arizona RO.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 
§ 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

Bilateral hearing loss had its onset during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the Board's grant of service connection, there is no need to discuss VA's duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes active duty, and "any period of [ACDUTRA] during which the individual; concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014);  38 C.F.R. § 3.6(a) (2016).  With respect to Army National Guard or Air National Guard members, ACDUTRA means full-time duty under §§ 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

In the instant case, the Veteran contends that his current bilateral hearing loss is related to the noise exposure he experienced as an aircraft mechanic, to include nearly 36 years spent as an Air National Guardsman.  At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran wrote in his July 2013 statement in support of his claim that during his 36 years with the Arizona Air National Guard, which included two periods of active duty service, he worked as an aircraft mechanic in a high noise environment, on the flight line.  Additionally, during his first period of active duty service, he was required to assist the Armament Section in 50 caliber machine gun harmonizations.  

The Veteran's service records explicitly note that he was assigned to noise duty beginning in 1950.  His service records also note that his military occupational specialty (MOS) was Airplane Mechanic, and later, Aircraft Maintenance Superintendent.  Although the RO stated that he was a radio operator, there is no evidence in the file to support this claim; his sole MOS for nearly 36 years was the 43 series, airplane mechanic.  This MOS has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (Sept. 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his active duty and ACDUTRA service, and that exposure to acoustic trauma is conceded. See 38 U.S.C.A. § 1154(a) (West 2014).

Turning to the nexus requirement for service connection, the audiometer section on the earliest service treatment records (1959 and 1961) is blank; there are no medical records earlier than 1959 associated with the Veteran's file.  The first evidence of hearing loss is in his 1965 treatment records, with consistent evidence of a bilateral hearing loss disability on each audiogram since 1972.  38 C.F.R. § 3.385.  At the same time, his civilian work in the Air National Guard (when not on ACDUTRA) was not as a mechanic, but as a manager, with no evidence of exposure to acoustic trauma.

A private audiological report dated in April 1999 noted that the Veteran was a good candidate for new programmable digital hearing aids.  A March 2006 private audiological report noted moderate to severe high frequency sensory hearing loss.

At a December 2012 VA examination, the examiner diagnosed bilateral sensorineural hearing loss.  She opined that she could not determine the etiology of the hearing loss without resorting to mere speculation, because there was no evidence of hearing loss in the Veteran's medical records, and because the Veteran was employed by the Air National Guard as a reservist.  The Board notes that the absence of documented hearing loss during or at separation from service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Veteran reported that he was routinely exposed to high noise during his periods of ACDUTRA while serving in the Air National Guard for nearly 36 years, and the Veteran's exposure to acoustic trauma during these periods was never acknowledged in the examiner's rationale as potentially causing the Veteran's current hearing loss disability.  Accordingly, the Board finds the December 2012 opinion is inadequate, and therefore, not probative.

In support of his claim, the Veteran submitted a letter from the U.S. Department of Labor, which concluded that while working as an Aircraft Mechanic in the National Guard, he was exposed to hazardous noise.  Although this letter does not distinguish between his ACDUTRA aircraft mechanic time and his civilian aircraft management position, the letter specifically covers the same time period, 1951-1986, which includes his ACDUTRA and active duty time.  Given the credible account of continuous noise exposure throughout his nearly 36 year career as an Air National Guardsman, the Board finds no adequate basis to reject the private evidence of record that is favorable to the Veteran.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss. 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


